09/24/2021


1    Robyn L. Weber, Esq.                                                                      Case Number: DA 21-0168
     Weber Law Firm
2    221 5th Avenue
     Helena, MT 59601
3    Tel. (406) 449-4433
     Robyn®weberlawhelena.com
4 Attorney for Petitioner/Appellee
     KATIE MARIE THORNTON                                               FILED
5
                                                                            Pi 20
                                                                        ytX Greenwood
6                                                                     faCivienSuprerne COUrt
                                                                    Olaf% of Of Montana
                                                                        State
7

8                                IN THE SUPREME COURT OF THE

 9                                        STATE OF MONTANA
10
11   IN RE THE PARENTING PLAN FOR:
12   A.J.B., A Minor Child,                            Cause No. DA 21-0168

13   KATIE MARIE THORNTON,
14                 Petitioner/Appellee,
                                                       ORDER CRANTING SECOND
15   v.                                                MOTION FOR EXTENSION OF Ty) EF
16
     GREGORY STEVEN BALLARD,
17
                   Rcspondent/Appellant.
18
19
            Upon motion of the Petitioner/Appellee, KATIE MARIE THORNTON, by and through her I
20
     counsel of record, Robyn L. Weber, IT IS HEREBY ORDERED that the Petitioncr/Appellee IS I
21
     GRANTED an additional 8 days to prcpare and file the Response Brief, up to and including
22
     October 8, 2021.
23
            SO ORDERED this                   day of September, 2021.
24

25

     c:     Robyn Weber, Esq.
            Brian Miller, Esq.